Citation Nr: 0514521	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  00-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to June 
1977.  

This appeal arises from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim for service connection for major depression in July 
2003.  The purpose of the remand was to ensure the veteran 
was notified of the provisions of the Veterans Claims 
Assistance Act (VCAA).  VA sent the appellant a letter in 
July 2004, which informed her of the VCAA and its provisions.  
As the actions ordered in the remand have been accomplished, 
the claim is now ready for further appellate consideration.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records do not include a diagnosis of 
depression or any references to symptoms of depression in 
service.  

2.  The veteran was first treated for symptoms of depression 
in 1985.  

3.  The veteran's reports of symptoms of depression, prior to 
1985, are inconsistent.  


CONCLUSION OF LAW

Major depression was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); ; 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed her claim for service connection in July 
1998, prior to the passage of the VCAA.  In December 2002, 
the RO issued a supplemental statement of the case to the 
veteran which included the new regulations effectuating VCAA.  
In July 2003, the Board remanded the claim to cure any defect 
in VA's failure to notify the veteran of the VCAA.  In 
February 2004, VA sent a letter to the veteran which notified 
her of the evidence necessary to support her claim, what 
evidence VA had received, what evidence VA was responsible 
for obtaining, and how she could assist in developing her 
claim.  The letter was returned as undeliverable.  VA re-sent 
the letter to the appellant's new address in July 2004.  VA 
readjudicated the veteran's claim and issued the veteran a 
supplemental statement of the case in December 2004.  Any 
defect in notifying the veteran of the VCAA has been cured.  

The RO obtained the veteran's service medical records, and 
the available records of post-service psychiatric treatment 
identified by the veteran.  For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Factual Background.  When the veteran was examined, at 
enlistment in July 1975, her psychiatric evaluation was 
normal.  In March 1976, when she entered service no 
disqualifying defects were noted.  Service medical records do 
not include any references to mental health counseling or any 
references to symptoms of depression.  In June 1977, on 
service separation examination the psychiatric evaluation was 
again noted to be normal.  

The veteran's DD Form 214 indicates she was honorably 
discharged due to pregnancy.  

The veteran submitted her claim for service connection for 
depression in July 1998.  In support of her claim, she 
submitted statements from family members and friends who knew 
her prior to, and after service.  They stated she had 
difficulty maintaining employment after she was separated 
from the service.  She had not been able to get her life 
together after she left the service.  

An August 1998 letter from Dr. C., a private psychiatrist, 
reveals the veteran was treated at the Department of 
Psychiatry of Dean Clinic between 1985 and 1996.  Attached to 
the letter was an April 1996 evaluation which diagnosed 
recurrent major depression.  The examiner noted the veteran 
had life-time difficulties with depression.  She had 
variously been labeled manic depressive, depressive and 
attention deficit hyperactive disorder.  

The veteran was first seen at Dodge County Human Services & 
Health Department in May 1998.  The veteran gave a history of 
depression, dating back to the birth of her youngest child, 
who was currently 16 years of age.  She was initially treated 
for depression through Dean Clinic by Dr. C.  

In June 1998, the veteran told Dr. J. at Dodge County that 
all her symptoms began while she was enlisted in the service.  
When she was in the service, she was able work, but she had 
not been able to hold a job since she left the service.  Dr. 
J., in a June 1968 evaluation, under Axis IV, noted she had 
referred the veteran to a counselor to apply for VA 
disability, because it was clear to them there was a 
relationship between going into the service and the onset of 
this mental illness.  

An initial evaluation from Psychiatry Associates, dated in 
October 1997, noted the veteran had a long history of 
depression, dating back to her early twenties.  

A VA psychiatric evaluation was conducted in May 2000.  The 
VA psychiatrist indicated he had extensively reviewed the 
claims folder with particular attention to the past 
psychiatric examinations.  He had given particular attention 
to the evaluation and subsequent progress notes of Dr. J.  
The VA examiner was specifically asked to offer an opinion as 
to whether it was at least as likely as not the veteran's 
depression was related to service.  The VA psychiatrist also 
diagnosed recurrent major depression, but gave the following 
opinion as to its onset date:

It is difficult to ascertain whether 
there were any premilitary depressive 
features.  The veteran states that she 
had no depressive or other psychiatric 
features prior to her time in the 
military, but again her history would 
suggest the likelihood of at least some 
psychiatric symptoms whether they were 
persistent or transient.  The veteran was 
not reliable in her reporting of 
premilitary history which renders her 
denial of psychiatric symptoms suspect.  

The veteran had not accessed psychiatric 
care for nearly ten years after her time 
in the service.  During those ten years 
she was subjected to intense psychosocial 
stressors.  The veteran denied the 
intensity of some of these stressors and 
was not consistent with past evaluations 
reporting of the stressors.  

As such it is difficult to state that the 
veteran's depression is at least as 
likely as not to be related to military 
service.  This is not to say the veteran 
does not have significant depression.  
Her depressive features do meet the DSM-
IV criteria for a major depression.  It 
would appear her depression became 
fulminant in 1985 in the midst of her 
psychosocial stressors but it is likely 
that she had depressive features prior to 
that.  Whether those depressive feature 
were present during the military or 
premilitary is difficult for his examiner 
to state as the veteran's inconsistencies 
render her descriptions unreliable.  

In July 2000, the VA psychiatrist added the following:

This is an addendum to an examination I 
conducted on 5/19/00 on (the veteran).  
Due to the inconsistencies as noted in my 
previous exam, relating her depression to 
her military service would be highly 
speculative in the opinion of this 
examiner.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In this instance, the evidence includes a current diagnosis 
of major depression.  The question is whether the evidence 
demonstrates the veteran had symptoms of depression in 
service, or there is a link between service, and her current 
depression.  The link between service, and the current 
diagnosis of depression, is dependent on the statements of 
the veteran, her friends, and family.  The opinion of Dr. J. 
is based on the history given by the veteran, as to the onset 
of her symptoms of depression.  After thoroughly reviewing 
the claims folder, the VA psychiatrist found the veteran was 
inconsistent in her recitations of her history.  When 
specifically questioned, she denied certain facts which were 
recorded in the service medical records, and only 
acknowledged the events had occurred when the VA psychiatrist 
showed her they were recorded in her records.  

Also, the veteran's family and friends portrayed the veteran 
as being an average student with no history of problems prior 
to her entrance into the service.  That is inconsistent with 
the facts as related by the veteran to the VA psychiatrist in 
May 2000.  Prior to service, she stated she had problems with 
truancy and eventually got a GED.  In addition, her 
psychiatric treatment records noted she reported emotional 
abuse as a child.  Based on the inconsistencies in the record 
as to the onset of the veteran's symptoms, the Board has 
concluded her statements are not credible.  

When weighing the opinion of Dr. J., that the veteran's 
symptoms began in service, the Board noted there is no 
indication Dr. J. had access to the veteran's service medical 
records, to the records from the Dean Clinic, or other 
psychiatric treatment records.  The report of the May 2000 VA 
psychiatric evaluation refers to the service medical records, 
and to the veteran's post-service psychiatric treatment 
records and evaluations.  In reaching his opinion, the VA 
psychiatrist considered not only the veteran's statements, 
but the contemporaneous treatment records.  The Board has 
concluded the opinion of Dr. J., which was based solely on 
the statements of the veteran, is of no probative value.  

The facts of the case are, there are no symptoms of 
depression noted in service, and the first diagnosis of 
depression appears in 1985 several years after separation 
from the servcice, and no credible evidence supports the 
finding that the veteran first had symptoms of depression in 
service.  The Board finds the preponderance of the evidence 
is against the claim for service connection for major 
depression.  




ORDER

Service connection for major depression is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


